EXHIBIT 32.2 CERTIFICATION OF PERIODIC REPORT PURSUANT TO SECTION-OXLEY ACT OF 2002 I, the undersigned, David Scoglio, Chief Financial Officer, of Asure Software,Inc. (the “Company”), do hereby certify, pursuant to 18 U.S.C. Section1350, as adopted by Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The quarterly report on Form10-Q of the Company for the period ended March31, 2010 (the “Report”) fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934 as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ DAVID SCOGLIO David Scoglio Chief Financial Officer May 17, 2010 A signed original of this written statement required by Section906 has been provided to Asure Software,Inc. and will be retained by Asure Software,Inc. and furnished to the Securities and Exchange Commission or its staff upon request. The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section1350 and is not being filed as part of the Report or as a separate disclosure document.
